Case 1:20-cv-00013-JPO Document 1-5 Filed 01/02/20 Page 1 of 6




               EXHIBIT E
11/3/2016                 Case 1:20-cv-00013-JPO Overdraft
                                                  Document          1-5- Bank
                                                           Service FAQs    Filed   01/02/20 Page 2 of 6
                                                                              of America



                                                      Deposits
      View Account Types                   Managing Your Money            Access Accounts


      FAQs: Overdraﬅ Services

  Overdraft Services                                  Go

What overdraft services does Bank of America offer?
Overdraft services include how we handle transactions that overdraw your account as well as ways to prevent
overdrafts from occurring. Our Overdraft Services include:

    The Overdraft Setting for your eligible checking account determines how the bank handles your transactions when
    you don't have enough money in either your eligible checking account or your linked eligible Overdraft Protection
    account at the time of the transaction.
    Overdraft Protection automatically transfers available funds from your linked savings or eligible second checking
    account, or credit card to your eligible checking account if you overdraw it.
    Online Banking and Mobile Banking allows you to access your account information 24/7 and helps you keep track of
    your account balance. To enroll, visit bankofamerica.com/online
    Online or Mobile Banking Alerts allows you to receive email Alerts when there's important activity on your account,
    such as a low balance. Enroll at bankofamerica.com/online

What’s the difference between Overdraft Protection and Overdraft Settings?
Overdraft Protection is a service you can sign up for that links your eligible Bank of America checking account to
another Bank of America account – such as a savings account, eligible second checking account, or credit card – and
automatically transfers available funds from the linked account to cover your transactions. The service is designed to
give you more flexibility when you need to make purchases and don't have enough money in your checking account at
the time of the transaction. Overdraft Protection helps prevent declined transactions, returned checks or other
overdrafts on your accounts.

The Overdraft Setting for your checking account determines how the bank handles your transactions when you don't
have enough money in your checking account or your linked Overdraft Protection account at the time of the transaction.
We pay overdrafts at our discretion based on factors such as the purchase or withdrawal amount and your account
history, which means we don't guarantee that we'll always authorize and pay any type of transaction. We typically don't
pay overdrafts if your account isn't in good standing or you aren't making regular deposits. We reserve the right to
require you to pay overdrafts immediately.

We do not authorize and pay Overdrafts for everyday non­recurring transactions. We also do not authorize and pay
ATM transactions, unless you agree to have your account overdrawn.

What’s Overdraft Protection?
Overdraft Protection links your eligible Bank of America checking account to another Bank of America account – such
as a savings or eligible second checking account, or a credit card. Overdraft Protection automatically transfers available
funds from the linked account to help cover purchases, prevent returned checked and declined items if you don't have
enough money in your eligible checking account.

What types of Overdraft Protection does Bank of America offer?
We offer Overdraft Protection in many ways – through a savings account, credit card, or eligible second checking
account.

https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go                                                   1/5
11/3/2016                 Case 1:20-cv-00013-JPO Overdraft
                                                  Document          1-5- Bank
                                                           Service FAQs    Filed   01/02/20 Page 3 of 6
                                                                              of America


How does Overdraft Protection work?
In the event that your checking account doesn't have enough money to cover a withdrawal or purchase, Overdraft
Protection automatically transfers money into your eligible checking account from your eligible linked account (provided
there are funds available in the linked account).

How can Overdraft Protection help?
Regardless of which Overdraft Setting you choose, we encourage you to consider enrolling in Overdraft Protection to
help protect yourself from overdrafts and declined transactions. If you have (or plan to open) more than one account at
Bank of America, then Overdraft Protection may be right for you. With Overdraft Protection, you can link your eligible
checking account to a savings account, credit card, or eligible second checking account. Then, if the checking account
doesn't have enough money to cover a transaction, available funds will be transferred automatically from the linked
account.

How do I get Overdraft Protection?
You can set up Overdraft Protection in Online Banking, or you may visit a banking center, or call us at 800.432.1000
between Monday–Friday 7 a.m.–10 p.m. ET and Saturday–Sunday 8 a.m.–5 p.m. ET. Changes generally take effect
after 2 days, but can take up to 10 days, depending on the type of account you’ve chosen to link to.

How do I know if my accounts are linked for Overdraft Protection?
The Accounts Overview page in Online Banking displays all of your Bank of America accounts. Select the arrow to the
left of any eligible account to see that account's Overdraft Protection status. You can also select the Overdraft
Protection status of any eligible account to modify your Overdraft Protection linkages. Or, you can also visit a banking
center or call us at 1.800.432.1000 between Monday – Friday, 7 a.m. – 10 p.m. ET, and Saturday – Sunday, 8 a.m. – 5
p.m. ET.

Is there a cost to enroll in Overdraft Protection?
There's no cost to enroll in Overdraft Protection. You pay for Overdraft Protection only when you use the service.
Transfer and other fees may apply when you use this service. With certain Bank of America checking accounts, the
Overdraft Protection transfer fee from a second deposit account is waived. (For information, view Fees At A Glance.)

Can I still overdraw my account if I have Overdraft Protection?
Yes, if there aren't enough funds in your eligible checking account or eligible linked account to cover an item, Overdraft
Protection won't occur and you may be charged an overdraft item fee, an NSF: Returned Item fee or your transaction
may be declined. That's why it's a good idea to make sure you have sufficient funds or available credit in your linked
account in case you may need to use the funds.

Which accounts are eligible to link to my checking account for Overdraft Protection?
Your eligible checking account can be linked to any of the following accounts including: savings, Money Market Savings,
an eligible second checking account, or a credit card. Remember to make sure the account you select has enough
funds at all times should you need to use Overdraft Protection. You cannot link a SafeBalance Banking® account to a
checking account for Overdraft Protection.

Which types of accounts can get Overdraft Protection?
Most checking accounts and certain money market savings accounts can be linked to receive Overdraft Protection. You
cannot get Overdraft Protection with a SafeBalance Banking® account.

Can I link to more than one account for Overdraft Protection?
Your eligible checking account can be protected by only one eligible linked account for Overdraft Protection. If you have
more than one eligible account that could protect your checking account, select one with sufficient funds or available
credit, in case it's needed to cover a transaction. You can always change the linked account for Overdraft Protection in

https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go                                                  2/5
11/3/2016                 Case 1:20-cv-00013-JPO Overdraft
                                                  Document          1-5- Bank
                                                           Service FAQs    Filed   01/02/20 Page 4 of 6
                                                                              of America

Online Banking, or you may visit a banking center, or call us at 800.432.1000 between Monday – Friday, 7 a.m. – 10
p.m. ET, and Saturday – Sunday, 8 a.m. – 5 p.m. ET.

Can a linked Overdraft Protection account protect more than one checking account at a time?
You can link your Overdraft Protection account – such as a savings, eligible second checking, or credit card account –
to multiple eligible checking accounts. This can help prevent declined transactions and overdraft fees for multiple
eligible checking accounts, provided you have sufficient funds or available credit in the linked account.

Can the secondary account I choose for Overdraft Protection protect more than one checking account at a
time?
You can link your Overdraft Protection account – such as a savings, eligible second checking, or credit card account –
to multiple eligible checking accounts. This can help prevent declined transactions and overdraft fees for multiple
eligible checking accounts, provided you have enough funds or available credit in the linked account. For example, you
can link one savings account to two different eligible checking accounts to serve as a backup for both accounts.

Can I change my Overdraft Protection linked account?
You can always change the linked account for Overdraft Protection in Online Banking, or you may visit a banking
center, or call us at 800.432.1000 between Monday ­ Friday, 7 a.m. ­ 10 p.m. ET, and Saturday ­ Sunday, 8 a.m. ­ 5
p.m. ET.

If you already have Overdraft Protection and request that it be linked to another account, coverage from the existing
account will be replaced by the new Overdraft Protection account you have requested.

What Overdraft Settings are available for consumer accounts?
The Overdraft Setting for your eligible checking account determines how the bank handles your transactions when you
don't have enough money in your eligible checking account or your eligible linked Overdraft Protection account at the
time of the transaction. We pay overdrafts at our discretion based on factors such as the purchase or withdrawal
amount and your account history, which means we don't guarantee that we'll always authorize and pay any type of
transaction. We typically don't pay overdrafts if your account isn't in good standing or you aren't making regular
deposits. We reserve the right to require you to pay overdrafts immediately.

Standard Setting. The Standard Overdraft Setting is automatically applied to new consumer eligible checking accounts
(excluding SafeBalance Banking® accounts, which are automatically set to the Decline All Setting).

With the Standard Setting:

    ATM withdrawals and every day, non­recurring debit card transactions (individual debit card purchases such as at the
    grocery store or a one­time online purchase), will only be authorized when we determine you have enough available
    funds in your account or in your eligible linked Overdraft Protection account at the time of the transaction. Otherwise,
    we typically decline the transaction and we do not charge an Overdraft Item fee.
    For other types of transactions­like checks, Online Bill Pay and other electronic payments, as well as recurring debit
    card payments­we may pay transactions when you don't have enough available funds in your eligible checking
    account or eligible linked Overdraft Protection account at the time of the transaction.

       If we pay a transaction that's larger than your Available Balance and it overdraws your account, this typically
       results in a charge for each overdraft item, unless you deposit enough available funds that day to cover the
       overdraft.
       If we return the item unpaid, this typically results in a NSF: Returned Item fee.


    View our checking accounts for details.


https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go                                                   3/5
11/3/2016                 Case 1:20-cv-00013-JPO Overdraft
                                                  Document          1-5- Bank
                                                           Service FAQs    Filed   01/02/20 Page 5 of 6
                                                                              of America

Decline All Setting. You can request a Decline All Overdraft Setting on your account. The Decline All Setting is
automatically applied to SafeBalance Banking accounts. With this setting, we only authorize an everyday debit card
purchase, ATM withdrawal, check, Online Bill Pay and other electronic payment when we determine there's enough
money available in your account or in your linked Overdraft Protection account at the time of transaction.

When there aren't enough funds:

    For ATM withdrawals and everyday debit card purchases our standard practice is to decline the transaction and not
    charge an Overdraft Item fee. We may give you the opportunity to agree to our ATM overdraft services for a specific
    ATM withdrawal that exceeds your current available balance and if you agree, we authorize and pay that ATM
    withdrawal. Please note: a $35 Overdraft Item fee applies to that withdrawal if your account remains overdrawn at the
    end of the day.
    Recurring debit card payments may be authorized when funds are available in your account, but cause an overdraft
    when they settle at a later date. Overdraft Item fees will apply to these transactions.
    For checks, Online Bill Pay or other electronic payments, we may return the item and charge a NSF: Returned Item
    fee. (See below FAQ for information about SafeBalance Banking accounts).

You can change your Overdraft Setting by calling 800.432.1000, Mon.­Fri. 7 a.m.­10 p.m. ET and Sat.­Sun. 8 a.m.­5
p.m. ET, or by visiting a banking center.

How does the Overdraft Setting work for SafeBalance Banking® accounts?
With SafeBalance Banking accounts, we only authorize an everyday debit card purchase, ATM withdrawal, Online Bill
Pay and other electronic payment when we determine there's enough money available in your account at the time of the
transaction. When there aren't enough funds:

    For ATM withdrawals and everyday debit card purchases, our standard practice is to decline the transaction, however
    we will not charge an Overdraft Item fee.
    For Online Bill Pay or other electronic payments, we will not pay an item if there's not enough money available in
    your account at the time of the transaction. We do not charge any NSF: Returned Item fees.

Extended Overdrawn Balance Charges do not apply to the SafeBalance Banking® account.

The Decline All Setting is automatically applied to SafeBalance Banking® accounts and cannot be changed to another
setting.

With Bank of America's Overdraft Settings, will I still be subject to Overdraft and NSF: Returned Item fees?
Some important information about fees:

    When you use your debit card for everyday, non­recurring purchases, when we determine you don't have enough
    funds in your account or linked Overdraft Protection account our standard practice is to decline the transaction, and
    we do not charge an overdraft fee.
    For other types of transactions – like checks, Bill Pay and other electronic payments, as well as recurring debit card
    payments – made using your checking account number, we may charge you a NSF: Returned Item fee each time we
    decline or return one of these transactions. If we pay one of these transactions, we charge you an Overdraft Item fee.
    Note: For recurring debit card transactions we do not charge a fee when we decline it. See above FAQ for
    information about SafeBalance Banking® accounts.
    NSF: Returned Item fees and Overdraft Item fees apply to both Overdraft Settings.
    Additional merchant fees (such as returned check fees) may apply.

If you do overdraw your account, we'll charge no more than a total of 4 Overdraft Item fees and NSF: Returned Item
fees per day. If your account remains overdrawn by any amount for 5 or more consecutive business days, you'll incur an
https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go                                                     4/5
11/3/2016                 Case 1:20-cv-00013-JPO Overdraft
                                                  Document          1-5- Bank
                                                           Service FAQs    Filed   01/02/20 Page 6 of 6
                                                                              of America

Extended Overdrawn Balance Charge,which applies to overdrawn accounts in either Overdraft Setting. View our
checking accounts for details. See above FAQ for information about SafeBalance Banking accounts.

How do I change my account's Overdraft Setting?
You can change your Overdraft Setting by calling 800.432.1000, Mon. ­ Fri. 7 a.m. ­ 10 p.m. ET and Sat. ­ Sun. 8 a.m. ­
5 p.m. ET, or by visiting a banking center.

What overdraft services are available at the ATM?
In either Overdraft Setting, we may give you the opportunity at our ATMs to agree to our ATM overdraft services for a
specific ATM withdrawal that exceeds your current available balance and if you agree, we authorize and pay that ATM
withdrawal. We will also print a receipt with confirmation of your agreement to the Overdraft Services for that withdrawal
only. Each time you agree, your consent applies only to that withdrawal. Please note: a $35 Overdraft Item fee applies
to that withdrawal if your account remains overdrawn at the end of the day. We inform you at the ATM when this service
is available. Overdraft Services are not available at the ATM for SafeBalance Banking® accounts.

Can I access cash at a Bank of America ATM when I have insufficient funds in my account?
We may give you the opportunity at our ATMs to agree to our ATM Overdraft Services for a specific ATM withdrawal
that exceeds your current available balance and if you agree, we authorize and pay that ATM withdrawal. Each time you
agree, your consent applies only to that withdrawal. We will also print a receipt with confirmation of your agreement to
the Overdraft Services for that withdrawal only. Please note: a $35 Overdraft Item fee applies to that withdrawal if your
account remains overdrawn at the end of the day. We inform you at the ATM when this service is available. Overdraft
Services are not available at the ATM for SafeBalance Banking® accounts.




Information for California
Change state




Bank of America and the Bank of America logo are registered trademarks of the
Bank of America Corporation.

Bank of America, N.A. Member FDIC. Equal Housing Lender
© 2016 Bank of America Corporation.

                                                                                       Connect with us




https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go                                                 5/5
